Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141339(67)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GERALD EDWARDS,                                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 141339
                                                                    COA: 280023
                                                                    Washtenaw CC: 06-000782-AV
  CAPE TO CAIRO, L.L.C.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 29,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        YOUNG, C.J., would grant the motion for reconsideration.

         MARKMAN, J., would grant the motion for reconsideration and, on reconsideration,
  would reverse the judgment of the Court of Appeals for the reasons set forth in his
  dissenting statement in this case, 488 Mich 921 (2010).

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2011                       _________________________________________
         d0228                                                                 Clerk